Name: Commission Regulation (EEC) No 1859/90 of 29 June 1990 on the supply of corned beef as food aid
 Type: Regulation
 Subject Matter: cooperation policy
 Date Published: nan

 3. 7 . 90 Official Journal of the European Communities No L 170/7 COMMISSION REGULATION (EEC) No 1859/90 of 29 June 1990 on the supply of corned beef as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 455 tonnes of corned beef ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Corned beef shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 370, 30. 12. 1986, p. 1 . I2) OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p . 1 . o OJ No L 204, 25 . 7 . 1987, p. 1 . No L 170/8 Official Journal of the European Communities 3 . 7. 90 ANNEX LOTS A, B, C and D 1 . Operations Nos ('): 236/90 to 239/90 2. Programme : 1990 3. Recipient f) : UNRWA Headquarters, Vienna International Centre , PO Box 700, A- 1400 Wien ; telex 135310 UNRWA A 4. Representative of the recipient (2) :  Lots B and C : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, Syrian Arab Republic  Lot D : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  Lot A : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination :  Lot B : Syrian Arab Republic  Lot C : Lebanon  Lot A : Israel  Lot D : Jordan 6. Product to be mobilized : corned beef 7. Characteristics and quality of the goods : (3) (8) Corned beef made exclusively of beef without any thickening additives other than natural collagen from the tendons :  Moisture content : maximum 60 %  Protein : minimum 21.% , the amount of collagen as a percentage of the total protein contents should not exceed 30 %  Fats : maximum 15,5%  Salt : maximum 2 %, 50 ppm maximum total nitrate expressed as sodium nitrate  Sugar : maximum 1 %  Ash : maximum 3,5 % The product should not contain bones, ligaments, gristle, hair or extraneous matter, should not be finely minced and should be free from objectionable odours and flavours 8 . Total quantity : 455 tonnes 9. Number of lots : four (part A : 139,536 tonnes ; part B : 33,292 tonnes ; part C : 1 16,522 tonnes ; part D : 1 65,650 tonnes) 10 . Packaging and marking : The corned beef must be in tins of 340 g net each. The tins must be hermetically sealed with no trace of corrosion on the seams or internal parts Special markings/labelling on/of tins : the lithographed label must show : (a) a list of ingredients (b) the net contents of the tin in grams (c) the name and address of the manufacturer (d) the country of origin (e) the words 'NOT FOR SALE. GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' in 5 mm block letters on two sides (f) the production and expiry dates The production and expiry dates are to be embossed on the lids of the tins . The expiry date to be indi ­ cated is the date of production plus four years, hence four years after the date of production The tins are to be packed in export fibre (maritime) cartons suitable for shipment (sea transport). Each carton is to contain 48 tins, properly sealed upon packing ; the sealed cartons must be secured with strong fibre or other suitable securing tape. The cartons must be stowed in 20-foot containers (FLC/LCL shipper's count-load and stowage) (6) 3. 7. 90 Official Journal of the European Communities No L 170/9 Marking on cartons (in letters at least 5 cm high):  Lot A : 'ACTION No 237/90 / CORNED BEEF / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION : '  Lot B : 'ACTION No 238/90 / CORNED BEEF / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA / DATE OF PRODUCTION : '  Lot C : 'ACTION No 239/90 / CORNED BEEF / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA FOR LEBANON / DATE OF PRODUCTION :'  Lot D : 'ACTION No 236/907 CORNED BEEF / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / DATE OF PRODUCTION :' 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  Lot A : Ashdod f)  Lots B and C : Latakia  Lot D : Aqaba 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 8 . 1990 18 . Deadline for the supply : 15. 9 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. Deadline for the submission of tenders (4) : 17 . 7. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 7. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 8 . 1990 (c) deadline for the supply : 30 . 9 . 1990 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refunds only for products covered by product code 1602 50 90 110 or 1602 50 90 310, referred to in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p, 1 ). The refunds are those which are applicable at the expiry date of the time limit for the submission of tenders No L 170/10 Official Journal of the European Communities 3 . 7. 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the recipient a certificate from an official entity certifying that, for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (') Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all the costs of unloading and transport of the containers to the terminal stacking stage, thus excluding THC (terminal handling charges), container destuffing costs, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport of the containers including, by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods), thus with the exception of the local charges incurred after the stage of destuffing the goods from the containers. f7) The supplier is to inform the Manager, Supply Division, UNRWA, Vienna, by telex number 135310 UNRWA A, of the name of the carrying vessel and the names and addresses of the shipping agent and insurance agent at the port of landing. (*) Certificates and documents required for each shipment :  one original and two copies of insurance certificates,  one original and two copies of certificate of origin,  one original and two copies of the health certificate  one original and two copies of the inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity,  shipments to Latakia : the health and origin certificates must be legalized by a Syrian consulate . (*) Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net, not more than 30 containers being shipped on any vessel .